MILLER, Presiding Judge,
dissenting.
As of today, the underserved community of south Georgia will have one less qualified psychologist to provide much-needed mental health services in this part of the state because this Court is affirming the licensing Board’s arbitrary and capricious interpretation of its own rules. Given the Board’s decision to grant waivers to other similarly situated applicants, the decision in Welcker’s case is unsustainable. Therefore, I must respectfully dissent.
The Board’s justification for denying Welcker a waiver rests on its erroneous interpretation of Ga. Comp. R. & Regs., r. 510-2-.04 (2004) (the “2004 Rule”). We are not required to give deference to the Board’s plainly erroneous interpretation. Northeast Ga. Med. Center v. Winder HMA, 303 Ga. App. 50, 56-57 (2) (b) (693 SE2d 110) (2010).12 The 2004 Rule in effect when Welcker began her studies did not expressly include the in-person physical presence requirement contained in Ga. Comp. R. & Regs., r. 510-2-.04 (4) (2004). See the 2004 Rule.
I would find that Welcker clearly met the residency requirements under the 2004 Rule, and the Board’s admission that it gave waivers to other applicants is fatal to its claim that Welcker is not also entitled to a waiver. The record is devoid of evidence that Welcker’s situation differs from those applicants’ situations except that they entered the program prior to the enactment of the 2004 Rule.
An agency decision is deemed to be “arbitrary” or “capricious” under the Administrative Procedure Act when such a decision “lacks a rational basis.” (Citations omitted.) Professional Standards Comm. v. Adams, 306 Ga. App. 343, 346 (702 SE2d 675) (2010). Here, the Board’s decision lacks any rational basis and does a disservice to the *862people of south Georgia. Therefore, I would vacate the Board’s decision and remand for further proceedings.
I am authorized to state that Judge Reese joins in this dissent.

 In 2010, the Board specifically defined the term “residency,” and thus we need not look to other sources to define it. Moreover, the dictionary’s general definition of residency is not equivalent to the Board’s specific definition of residency as continuous, physical, in-person presence. Therefore, the dictionary definition does not control our analysis of the meaning of “residency” in the 2004 Rule.